        Case 6:20-cv-00347-AA     Document 9     Filed 07/20/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




DAVID EUGENE WELBY, JR.,                                 Case No. 6:20-cv-00347-AA
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

SENIOR DEPUTY FAIRCHILD, et al.,

             Defendants.


AIKEN, District Judge:

      Plaintiff David Eugene Welby, Jr., filed this action pro se on March 3, 2020,

Doc. 1, along with an Application for Leave to Proceed in forma pauperis (“IFP”) (doc.

2). On March 9, 2020, the Court issued an Opinion and Order (doc. 5) that dismissed

the Complaint (doc. 1) with leave to amend and denied plaintiff’s IFP Application

with leave to refile. In the Opinion, the Court described the deficiencies in the

Complaint and gave plaintiff thirty days to file an amended compliant and either pay

the filing fee or submit an amended IFP Application. Doc. 5 at 5–9. The Court also




Page 1 – OPINION AND ORDER
         Case 6:20-cv-00347-AA      Document 9     Filed 07/20/20   Page 2 of 2




advised plaintiff that failure to file those documents within the allotted time “will

result in dismissal of this action.” Id. at 9.

       On April 7, 2020, the Court granted plaintiff an additional thirty days to file

an amended complaint and IFP Application. Doc. 7. By June 17, 2020, plaintiff still

had not filed an amended complaint or IFP Application, so the Court issued a Show

Cause Order in which plaintiff was directed to show cause in writing within fourteen

days why he had not filed an amended complaint and amended IFP Application. Doc.

8 at 2. Plaintiff was advised that failure to show good cause or respond to the order

within the allotted time “will result in dismissal of this action.” Id.

       As of the date of this order, plaintiff has not filed an amended complaint

or amended IFP Application or responded to the show cause order. Accordingly,

this case is DISMISSED without prejudice pursuant to the Show Cause Order (doc.

8) and the Court’s inherent authority to control its docket and dismiss a case for

failure to prosecute. See Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962); Giefloff

v. Ocwen, No. 6:15-cv-01211-MC, 2017 WL 815118, at *1 (D. Or. Mar. 1, 2017)

(“[D]ismissal for failure to prosecute is particularly appropriate when such

failure is coupled with disobedience to court orders or disregard to established

rules.”). A judgment shall be entered accordingly.

       IT IS SO ORDERED.

                   20th day of July 2020.
       Dated this _____

                                      /s/Ann Aiken
                              __________________________

                                     Ann Aiken
                             United States District Judge



Page 2 – OPINION AND ORDER
